Citation Nr: 0605981	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensable rating for scalp shell 
fragment wounds.

2.  Entitlement to an increased rating for upper chest shell 
fragment wounds, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a vision disorder.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In November 2005, the veteran 
testified at a video hearing before the undersigned.

As to entitlement to service connection for kidney stones, 
this issue was withdrawn in a November 2005 statement in 
support of claim.  See 38 C.F.R. § 20.204(b) (2005) (a 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision).  Accordingly, the only issues 
on appeal are as stated on the cover page of this decision.

In addition to the issues cited on the cover page of this 
decision the veteran, in an April 2004 statement in support 
of claim, raised the issue of entitlement to service 
connection for a skin rash.  This issue has not been 
developed for appellate review and is not intertwined with 
the issues on appeal.  Accordingly, it is referred back to 
the RO for appropriate action.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's scalp shell fragment wound is manifested by 
the surface contour of the scar being elevated.

2.  The veteran's upper chest shell fragment wounds do not 
cause limited motion in an area or areas exceeding 12 square 
inches or limitation of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent schedular rating for a 
scalp shell fragment wound are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Code 7800 (2005).

2.  The veteran does not meet the criteria for an increased 
rating for upper chest shell fragment wounds.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the March 
2004 VA correspondence, prior to the September 2004 rating 
decision, along with the subsequent December 2004 statement 
of the case and the January and February 2005 supplemental 
statements of the case fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining treatment records and/or replies from Dr. 
William Davis, Dr. Stuart A. Greenberg, Dr. Ted Newman, Dr. 
Shijun Pan, The Medical Group, and Carolina Pines.  The 
record also shows that the veteran was afforded a VA 
examination in March 2004.  

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Increase Rating Claims

The veteran and his representative contend that the 
claimant's shell fragment wounds are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2005).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2005), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Historically, an August 1970 rating decision granted service 
connection for shell fragment wound injuries to the scalp and 
upper chest and rated the scalp injury as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, and rated the 
upper chest injury as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

The Scalp Shell Fragment Wound

As to the scalp shell fragment wound, Diagnostic Code 7800 
provides a 10 percent rating for scars of the head face, or 
neck, with one characteristic of disfigurement and a 30 
percent rating with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  38 C.F.R. § 4.118.  

Note 1 lists the 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, as follows: a scar 5 
or more inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; a scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118.

With the above criteria in mind, the Board notes that the 
March 2004 VA examiner reported that the veteran had an 
easily palpable 2 by 2 millimeter nodule in the center of his 
forehead.  A "nodule" is defined as, among other things, 
"a small abnormal knobby bodily protuberance."  Merriam-
Webster Online Dictionary, http://www.m-
w.com/dictionary/nodule.  Accordingly, because one 
characteristics of disfigurement for purposes of evaluation 
under Diagnostic Code 7800 is "surface contour of scar 
elevated . . .," the Board finds that the veteran meets the 
criteria for a compensable rating for his shell fragment 
wound scar.  38 C.F.R. §§ 4.7, 4.118.  

The appeal is allowed.

A higher rating is not warranted because the record is 
negative for visible or palpable tissue loss, gross 
distortion, asymmetry of one feature or paired set of 
features, or two characteristics of disfigurement.  Id.


The Upper Chest Shell Fragment Wounds

As to the upper chest shell fragment wounds, Diagnostic 
Code 7801 provides a 20 percent rating for scars, other than 
the head face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 12 square inches (77 
square centimeters).  38 C.F.R. § 4.118.  A deep scar is 
defined one associated with underlying soft tissue damage.  
Id.

Diagnostic Code 7805 provides that other scars are to be 
rated on the limitation of the affected part.  Id.  

Given the above criteria, the Board finds that the veteran's 
claim must be denied under Diagnostic Code 7801 because, 
while one January 2003 treatment record from Dr. Davis shows 
the veteran's complaints and treatment for chest wall pain 
that was muscular in nature, treatment records are negative 
for complaints, diagnoses, or treatment related to these 
scars.  Moreover, the March 2004 VA examiner opined that 
there were no significant scars noticeable on the chest wall.  
38 C.F.R. § 4.118.

Likewise, the Board finds that the veteran's claim must be 
denied under Diagnostic Code 7805 because not only is the 
medical evidence of record negative for complaints and/or 
treatment related to lost motion in the upper body secondary 
to these scars but the veteran testified in November 2005 
that his scarring did not cause any limitation of motion.  
Id.

In reaching the above conclusion, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied. 


ORDER

A 10 percent rating for a scalp shell fragment wound is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an increased rating for upper chest shell 
fragment wounds is denied.


REMAND

As to entitlement to service connection for headaches, the 
Board notes that not only does the veteran claim that they 
were caused or aggravated by his service connected shell 
fragment wound to the scalp but in-service and post-service 
records show complaints and treatment for headaches.  See 
separation examination dated in March 1970; VA examination 
dated in June 1970; private treatment record from Dr. Pan 
dated in November 2004.  Moreover, Dr. Pan opined in March 
2005 that the veteran's injury "could be part of the 
etiology of his headaches."  Therefore, a remand for a 
definitive medical opinion as to the relationship, if any, 
between the veteran's headaches and his service connected 
scalp shell fragment wound is needed.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.310 (2005).

In this regard, the veteran should be invited to file with VA 
a statement from the neurologist about whom he testified in 
November 2005 who told him that current headaches were caused 
by his service connected shell fragment wounds.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

As to entitlement to service connection for a vision 
disorder, the veteran testified that when he was hit by shell 
fragments he also sustained injury to the area around his 
eyes.  He likewise claims that current vision problems were 
caused or made worse by his service connected shell fragment 
wound.  Therefore, given the cataracts diagnosed by Dr. 
Newman in August 2004, a remand is likewise required for a 
medical opinion as to the relationship, if any, between the 
veteran's service-connected shell fragment wounds and any 
vision problems, including cataracts.  Id.

As to entitlement to service connection for hearing loss, the 
veteran claims that current hearing problems were caused by 
the acoustic trauma he sustained when he was injured and/or 
by being in combat.  Therefore, given the veteran's award of 
the Combat Infantry Badge and the Purple Heart Medal as well 
as the May 2002 complaints of reduced hearing made to Dr. 
Davis along with the subsequent diagnoses of external otitis 
and otitis media, a remand is required for a medical opinion 
as to whether he has hearing loss in either ear as defined by 
38 C.F.R. § 3.385 (2005) as well as the relationship, if any, 
between the in-service acoustic trauma and any current 
hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein.).

Given the above development, on remand, the veteran should be 
provided updated Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice.  
See 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should contact the veteran and 
notify him that the current record is 
devoid of definitive medical evidence 
showing a medical nexus between current 
headaches and vision disability and 
already service connected scalp shell 
fragment wounds as well as a diagnosis of 
hearing loss as defined by VA or 
complaints, diagnoses, or treatment for 
hearing loss following his March 1970 
separation from military service.  He is 
invited to identify the location of any 
other relevant medical records during 
this time period so that VA may obtain 
them on his behalf, including the name 
and the address of the neurologist he 
testified about in November 2005.  In 
particular the veteran is invited to 
submit competent medical opinion evidence 
showing that it is at least as likely as 
not that his current headaches and/or 
vision problems are due to service 
connected scalp shell fragment wounds and 
that he has current hearing loss that is 
at least as likely as not due to military 
service.

2.  After undertaking the above 
development, to the extent possible, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination of the veteran, the examiner 
should address the following questions as 
to the veteran's headaches:

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed headache 
disorder was caused or aggravated by 
the veteran's shell fragment wound 
injury to the scalp?

Note:  In providing the above 
opinion, the examiner should comment 
on the March 2005 letter from Dr. 
Pan.

3.  After undertaking the above 
development, to the extent possible, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an eye 
examination.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination of the veteran, the examiner 
should address the following questions as 
to the veteran's vision problems:

Does the veteran have chronic vision 
disorders?  If so, what are the 
diagnoses?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed vision 
disorder, including cataracts, was 
caused or aggravated by the 
veteran's shell fragment wound 
injury to the scalp?

4.  After undertaking the above 
development, to the extent possible, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded audiological and 
ears, nose, and throat examinations.  The 
claims folder is to be provided to the 
examiners for review in conjunction with 
the examinations.  All indicated tests 
and studies as deemed appropriate by the 
examiners must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the examiners should provide 
consensus answers to the following 
questions as to the veteran's hearing 
loss:

Does the veteran have hearing loss 
in either ear as defined by VA at 
38 C.F.R. § 3.385?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed hearing loss 
was incurred in or aggravated by 
military service?

Note:  In providing the above 
opinions, the examiner should 
comment on the veteran's in-service 
occupational specialty and combat 
awards as they relate to acoustic 
trauma as compared to his post-
service work history.

5.  After all the development requested 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If any of the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  The RO should provide the veteran 
with updated VCAA notice regarding what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.

7.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for headaches, a 
vision disorder, and hearing loss.  The 
RO is advised that they are to make a 
determination based on the appropriate 
regulations as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


